 

CASE NAME: The Weinstein Company Holdings LLC

CASE NUMBER:  18-10601 (MFW)

SIGN-IN SHEET

COURTROOM NUMBER: 4

DATE: January 22, 2020 at 11:30 am

 

 

 

 

 

 

 

 

 

NAME LAW FIRM OR COMPANY CLIENT REPRESENTING
Po Vv | Heath [eo Chers C Le fon $ Frger Debtors
Dave Qvero a e Oe
Iwaid V: Naaeutee. OFT {2 gy
Nadkhow Satan DLA Spyglass
Colin i2 Eelam PSE2 1 Corsansitin,

 

 

 

 

 

 

 

 

 

 

as¢ 18410601-MFW | Dac 2686 |Filed 01/22/20 Page 1 of 2

~~
wd

 

 

 

 

 

 

 

 

 
Court Conference U.S. Bankruptcy Court-District of Delaware

Confirmed Telephonic Appearance Schedule

Honorable Mary F. Walrath
#4

Amended Calendar Jan 22 2020 7:23AM

Calendar Date:
Calendar Time:

01/22/2020
11:30 AM ET

Case 18-10601-MFW Doc 2686 Filed 01/22/20 Page 2 of 2

 

 

 

 

 

 

 

 

 

 

 

Page # Item# Case Name Case # Proceeding App ID Appearing Telephone Firm Name Representing

The Weinstein 18-10601 ~~ Hearing 10328168 Randall Chase (302) Associated Press Interested Party, Randall

Company 674-3037 ext. Chase / LISTEN ONLY

Haldings LLC

The Weinstein 18-10601 Hearing 10332066 Robert J. (212) Pachulski Stang Ziehl & Jones Creditor, Creditors

Company Feinstein 561-7710 ext. Committee / LIVE

Holdings LLC

The Weinstein 18-10601 Hearing «10328708 Joseph Kohanski (818) Bush Gottlieb Creditor, DGA / LIVE

Company 973-3253 ext.

Holdings LLC

The Weinstein 18-10601 Hearing 10328621 Roy Leaf (312) Skadden, Arps, Slate, Meagher & Interested Party,

Company 407-0822 ext. Flom, LLP Skadden, Arps, Slate,

Holdings LLC Meagher & Flom, LLP /
LISTEN ONLY

The Weinstein 18-10601 Hearing 10331643 Edward McNeilly (310) Hogan Lovells US LLP Bankruptcy Counsel,

Company 785-4600 ext. Portfolio Funding

Holdings LLC Company LLC I /
LISTEN ONLY

The Weinstein 18-10601 Hearing 10332164 Jonathan W. (212) Dow Jones Interested Party, Dow

Company Randles 416-2037 ext. Jones / LISTEN ONLY

Holdings LLC

The Weinstein 18-10601 = Hearing ~~ 10322784 Jason Rosell (415) Pachulski Stang Ziehl & Jones Creditor, Official

Company 263-7000 ext. Committee of

Holdings LLC Unsecured Creditors /
LISTEN ONLY

The Weinstein 18-10601 Hearing 10328746 Jason B. (212) Reorg Research, Inc. Interested Party, Reorg

Company Sanjana 588-8890 ext. Research / LISTEN

Holdings LLC ONLY

The Weinstein 18-10601 Hearing -—— 10330528 Michael S. (216) Ulmer & Berne LLP Creditor, 99 Hudson

Company Tucker 583-7120 ext. Street / LISTEN ONLY

Holdings LLC

Peggy Drasal ext. 802 CourtConfCal2009

Page 1 of 2

 
